
	
		I
		111th CONGRESS
		1st Session
		H. R. 2016
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Sires (for
			 himself and Mrs. Maloney) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that qualified energy efficiency property is eligible for the energy
		  credit.
	
	
		1.Qualified energy efficiency
			 property treated as energy property
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (vi), by inserting or at the end of clause (vii), and by
			 inserting after clause (vii) the following new clause:
				
					(viii)qualified
				energy efficiency
				property,
					.
			(b)Energy
			 percentageClause (i) of section 48(a)(2)(A) of such Code is
			 amended by striking and at the end of subclause (III), by
			 inserting after subclause (IV) the following new subclause:
				
					(V)qualified energy efficiency property
				described in paragraph (3)(A)(viii), but only with respect to a qualified
				building for which the site work and construction is commenced not later than
				30 months after the date of enactment of this subclause.
					.
			(c)Qualified energy
			 efficiency propertySection 48(c) of such Code is amended by
			 adding at the end the following new paragraph:
				
					(5)Qualified energy
				efficiency property
						(A)In
				generalThe term qualified energy efficiency
				property means any property which—
							(i)is
				residential rental property or nonresidential real property,
							(ii)is a qualified
				building, and
							(iii)achieves a
				minimum energy savings of 50 percent or more in comparison to a reference
				building which meets the minimum requirements of Standard 90.1–2001 (as defined
				by section 179D(c)(2)), determined under rules similar to the rules of section
				179D(d)(2).
							(B)Qualified
				buildingThe term qualified building means any
				building—
							(i)which is more than
				250,000 square feet,
							(ii)which is located
				not more than one-half mile from a location in which there is direct access to
				public bus, rail, light rail, street car, or ferry system,
							(iii)which meets the
				requirements of subchapter IV of chapter 31 of title 40, United States Code,
				and
							(iv)for which the
				site work and construction is commenced not later than 60 months after the date
				of the enactment of this paragraph.
							(C)Special rule for
				residential rental propertyIn the case of a qualified building
				in which the majority of the building is devoted to residential use—
							(i)subparagraph
				(A)(iii) shall be applied by substituting 25 percent for
				50 percent, and
							(ii)any mechanical
				systems which meet the requirements of Standard 90.1–2001 may be used in lieu
				of appendix G to such Standard in modeling energy use of a reference
				building.
							.
			(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			
